DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Application filed on September 16, 2021. Claims 1-30 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-13, 15-23 and 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0285898 by Dong.
Referring to claim 1, Dong discloses a computer-implemented method [Abstract] comprising:
obtaining a data set including first data associated with a first characteristic and second data associated with a second characteristic [initial training dataset if obtained, Fig 4, element 405 and specification; training data includes historic data that has been classified in the past, para 12];
using a classification model to generate a classification, wherein the classification includes classifying the first data into majority data based on the first characteristic and the second data into minority data based on the second characteristic [training data is grouped into multiple clusters based on attribute representations of the training data, Fig 4, element 410-415 and specification; classification model used to classify data into one of multiple classifications based on attributes, para 12; imbalanced data, para 15];
determining a metric resulting from the classification, wherein the metric is determined using the classification model [clusters having classification ratio below threshold ratio, Fig 4, element 420 and specification; para 16-18];
modifying the classification model based on the metric, resulting in an updated classification model [training set is modified by removing training data included in identified clusters below threshold ratio, Fig 4, element 430 and specification; para 19]; and
re-classifying a subset of the first data into the minority data and a subset of the second data into the majority data, wherein the re-classifying is performed using the updated classification model [modified training data set is used to train the classification model, Fig 4, element 445 and specification; improved classification model is then used to classify incoming transaction requests as legitimate requests of fraudulent requests based on the final training data set, para 20].
Referring to claim 11, the limitations of the claim are similar to those of claim 1 in the form of a system [computer system 600, Fig 6] including one or more processors [processor 614, Fig 6]; memory including instructions executed by the one or more processors [memory 610, Fig 6]. As such, claim 11 is rejected for the same reasons as claim 1.
Referring to claim 21, the limitations of the claim are similar to those of claim 1 in the form of a computer readable medium storing instructions executed by one or more processors [memory 610, Fig 6, para 69-71]. As such, claim 21 is rejected for the same reasons as claim 1.
Referring to claims 2, 12 and 22, Dong discloses obtaining a new data set; and classifying data points in the new data set as being associated with either the first characteristic or the second characteristic, wherein classifying the data points is performed using the updated classification model [improved classification model is then used to classify incoming transaction requests as legitimate requests of fraudulent requests based on the final training data set, para 20].
Referring to claims 3, 13 and 23, Dong discloses that the first characteristic corresponds to fraudulent inputs processed by a system; and the second characteristic corresponds to authenticated inputs processed by the system [improved classification model is then used to classify incoming transaction requests as legitimate requests of fraudulent requests based on the final training data set, para 20].
Referring to claims 5, 15 and 25, Dong discloses that the metric is associated with an erroneous classification of data points as being associated with the first characteristic instead of the second characteristic [wherein having a corresponding ratio lower than the threshold ratio may indicate that at least some of the training data included in the cluster is either irrelevant for classifying data, mislabeled or both, para 18].
Referring to claims 6, 16 and 26, Dong discloses providing output of the classification model, wherein the output includes data points organized according to individual associations with the first characteristic and the second characteristic [improved classification model is then used to classify incoming transaction requests as legitimate requests of fraudulent requests based on the final training data set, para 20].
Referring to claims 7, 17 and 27, Dong discloses determining that the classification model satisfies an input loss threshold for the classification; and as a result of the classification model satisfying the input loss threshold, providing the classification model [overall classification ratio is determined corresponding to cutoff ratio, para 56-58].
Referring to claims 8, 18 and 28, Dong discloses that the classification model includes a loss function algorithm including a metric weight corresponding to errors in the classification of the first data and of the second data [weights assigned to nodes, para 61, Fig 5A].
Referring to claims 9, 19 and 29, Dong discloses that the data set comprises imbalanced data [para 15].
Referring to claims 10, 20 and 30, Dong discloses that the metric is a loss corresponding to errors resulting from the classification of the first data and of the second data [wherein having a corresponding ratio lower than the threshold ratio may indicate that at least some of the training data included in the cluster is either irrelevant for classifying data, mislabeled or both, para 18].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dong as applied to claims 1, 11 and 21 above, and further in view of US 2017/0193558 by Lyons et al (hereafter Lyons).
Referring to claims 4, 14 and 24, Dong discloses all of the above claimed subject matter and also discloses updating the classification model with improved training data set [modified training data set is used to train the classification model, Fig 4, element 445 and specification; improved classification model is then used to classify incoming transaction requests as legitimate requests of fraudulent requests based on the final training data set, para 20], however remains silent as to updating a set of coefficients of the classification model using a gradient descent algorithm. Lyons discloses trainers 152 that employ stochastic gradient descent to train and update classification models [para 28]. 
Dong and Lyons are analogous art because they are directed to training and updating classification models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the classification model 202 of Dong with the stochastic gradient descent algorithm of Lyons.
The ordinary skilled artisan would have been motivated to make this modification because applying stochastic gradient descent training to the classification model 202 of Dong would facilitate updating a trained model without need to re-train on the entire training set of data (e.g. to enable on-the-fly updates of the classification model) [Lyons, para 28]. Furthermore, Lyons’s stochastic gradient descent algorithm for updating classification models further refines the updating process of the classification model disclosed in Dong. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167